Citation Nr: 1015460	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Entitlement to service connection for retropatellar pain 
syndrome of the right knee.

2.	Entitlement to service connection for tendinitis of the 
right wrist.

3.	Entitlement to service connection for recurrent tinnitus.

4.	Entitlement to service connection for chronic vasomotor 
rhinosinusitis with a retention cyst of the left maxillary 
sinus.

5.	Entitlement to service connection for a chronic foot 
disorder.

6.	Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress 
disorder (PTSD).

7.	Entitlement to service connection for pain in multiple 
joints, to include the left shoulder, bilateral hands, 
left wrist and left knee, to include as secondary to an 
undiagnosed illness.

8.	Entitlement to service connection for loss of sense of 
smell, to include as secondary to an undiagnosed illness.

9.	Entitlement to service connection for loss of sense of 
taste, to include as secondary to an undiagnosed illness.

10.	Entitlement to service 
connection for a blood parasite, to include as secondary 
to an undiagnosed illness.

11.	Entitlement to service 
connection for a chronic sleep disorder, to include as 
secondary to an undiagnosed illness.

12.	Entitlement to an initial 
evaluation in excess of 60 percent for a seizure disorder 
with associated headaches.

13.	Entitlement to an initial 
evaluation in excess of 20 percent for tendonitis of the 
right shoulder.

14.	Entitlement to a compensable 
evaluation for left ear hearing loss.

15.	Entitlement to an effective 
date earlier than November 22, 2004, for the award of 
service connection for a seizure disorder with associated 
headaches.

16.	Entitlement to an effective 
date earlier than November 22, 2004, for the award of 
service connection for tendonitis of the right shoulder.

17.	Entitlement to an effective 
date earlier than November 22, 2004, for the award of a 
total disability evaluation based upon individual 
unemployability (TDIU) due to service-connected 
disabilities.

18.	Entitlement to an effective 
date prior to November 22, 2004, for the award of basic 
eligibility to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.

19.	Whether the Veteran is 
competent to handle VA funds.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The  issue of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to 
service connection for PTSD has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this claim, and it is referred to the AOJ 
for appropriate action.  

The Veteran had active military service from June 1988 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March and April 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The issues of entitlement to service connection for 
tendinitis of the right wrist, recurrent tinnitus, chronic 
vasomotor rhinosinusitis with a retention cyst of the left 
maxillary sinus, a chronic foot disorder, an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD), pain in multiple joints, loss of sense of smell, loss 
of sense of taste, a blood parasite, and a chronic sleep 
disorder; entitlement to increased evaluations for a seizure 
disorder with associated headaches, tendonitis of the right 
shoulder, and left ear hearing loss; entitlement to an 
earlier effective date for the awards of service connection 
for a seizure disorder with associated headaches and 
tendonitis of the right shoulder, TDIU and Dependents' 
Educational Assistance; and whether the Veteran is competent 
to handle VA funds are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record indicates the Veteran 
suffers from retropatellar pain syndrome of the right knee 
that is etiologically related to his period of active 
service.


CONCLUSION OF LAW

Retropatellar pain syndrome of the right knee was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

The Veteran asserts entitlement to service connection for a 
right knee disorder.  Specifically, he contends that he was 
treated for a right knee disorder in service, and has 
continued to suffer from a right knee disorder since 
separation from service.

Significantly, the Board observes the Veteran was provided a 
January 2006 VA examination in conjunction with his claim.  
After reviewing the Veteran's claims file, including service 
treatment records, the VA examiner noted the Veteran 
presented with complaints of right knee pain on his 
redeployment evaluation in June 1991.  The Veteran was 
diagnosed with retropatellar pain syndrome of the right knee, 
which the VA examiner noted had its onset during the 
Veteran's active service.  

In light of the January 2006 VA examination report, the Board 
finds that the Veteran has been diagnosed with a chronic 
right knee disability, namely retropatellar pain syndrome.  
As the disorder was noted by a VA examiner to have its onset 
in service, the Board concludes that service connection for 
retropatellar pain syndrome of the right knee is warranted.


ORDER

Service connection for retropatellar pain syndrome of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The Veteran has claimed entitlement to service connection for 
multiple painful joints as due to an undiagnosed illness.  
Relevant laws and regulations provide that compensation may 
be paid to a Persian Gulf Veteran who exhibits objective 
indications of chronic disability due to undiagnosed 
illnesses or combination of undiagnosed illnesses that became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more before December 31, 2011 
following such service.  38 U.S.C.A. § 1117 (West 2002); 38 
C.F.R. § 3.317; 71 Fed. Reg. 242, 75669-75672 (Dec. 18, 
2006).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf Veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. 
§ 1117 includes an undiagnosed illness, which is defined as 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms, to include, but not limited to, 
fatigue, signs or symptoms involving skin, headaches, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychologic signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317.  The undiagnosed illness must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i).  A chronic 
disability for purposes of 38 U.S.C.A. § 1117 is one that has 
existed for 6 months or more, including disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(3).

With respect to the Veteran's claim for pain in multiple 
joints, the Board observes a notes a January 2006 VA general 
medical examination that notes the Veteran's complaints of an 
unknown etiology, but does not offer a diagnosis.  However, 
the January 2006 VA examination does not provide objective 
findings as to the manifestations of the Veteran's 
complaints.  Further, the Board observes the Veteran's 
complaints have been attributed to "polyarthralgia" in the 
Veteran's VA treatment records.  However, it is unclear 
whether polyarthralgia represents a diagnosed condition and, 
if so, whether this condition is etiologically related to the 
Veteran's active service.

With respect to the Veteran's claim for service connection 
for a bilateral foot disorder, the Board observes a January 
2006 VA examination report notes a diagnosis of 
hyperkeratosis of the bilateral feet.  However, again, the 
record is unclear as to whether hyperkeratosis is a chronic 
disorder and, if so, whether this disorder is etiologically 
related to the Veteran's active service.

In addition, the Board observes VA examinations have provided 
diagnoses of tendinitis of the right wrist and recurrent 
tinnitus.  However, the VA examiners did not provide an 
opinion as to whether these disorders are related to the 
Veteran's active service.  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided new VA examinations to determine whether his claimed 
disabilities are due to a chronic disorder and, if so, 
whether they are etiologically related to his active service.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include the denial of the claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

The claim file indicates that the Veteran was presumptively 
approved for Social Security Administration (SSA) disability 
benefits in March 2005.  However, the SSA award decision and 
supporting documents are not part of the record.  In order to 
ensure that the appellant's claims are adjudicated on the 
basis of a complete evidentiary record, the SSA award letter 
and related evidence should be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained.  A response, 
negative or positive, should be 
associated with the claims file.

2.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of his complaints of pain in 
multiple joints.  The claims folder, 
including a copy of this REMAND, must 
be made available to the examiner and 
the examination report should reflect 
that such a review was accomplished.  
The examiner should identify and 
describe in detail any objective 
evidence of the Veteran's claimed 
painful joints, to include the left 
shoulder, bilateral hands, bilateral 
wrists and left knee.  The examiner 
should then render an opinion as to the 
following:

a.	whether it is more likely than not 
(more than 50 percent 
probability), less likely than not 
(less than 50 percent 
probability), or at least as 
likely as not (50-50 probability) 
that any objectively demonstrated 
symptoms of left shoulder, 
bilateral hands, left wrist and 
left knee pain are attributable to 
a known clinical diagnosis(es).  
If the examiner finds that the 
Veteran's symptoms are 
attributable to a known clinical 
diagnosis, he/she should identify 
the diagnosis(es) and provide an 
opinion as to whether such 
diagnosis(es) is more likely than 
not (more than 50 percent 
probability), less likely than not 
(less than 50 percent 
probability), or at least as 
likely as not (50-50 probability), 
etiologically related to the 
Veteran's military service. 

b.	whether it is more likely than not 
(more than 50 percent 
probability), less likely than not 
(less than 50 percent 
probability), or at least as 
likely as not (50-50 probability) 
that the Veteran's tendinitis of 
the right wrist is etiologically 
related to his active military 
service.  

A detailed rationale should be provided 
for any opinions expressed.

3.	Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any skin disorder of the 
bilateral feet.  The claims file, 
including this REMAND, must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should indicate whether the Veteran 
suffers from any chronic skin disorder 
of the bilateral feet, and provide a 
current diagnosis.  The examiner should 
also provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any chronic 
skin disorder of the feet is 
etiologically related to the Veteran's 
active military service.  

A detailed rationale should be provided 
for any opinions expressed.

4.	Schedule the Veteran for a VA 
audiological examination to determine 
the etiology of his recurrent tinnitus 
as well as the current severity of his 
bilateral hearing loss.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
completed.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all the findings should be set forth in 
detail.  The examiner should provide an 
opinion as to whether it is more likely 
as not (greater than a 50 percent 
probability), less likely as not (less 
than a 50 percent probability), or as 
likely as not (50 percent probability) 
that the Veteran's recurrent tinnitus 
is etiologically related to the 
Veteran's active military service.  The 
examiner should specifically comment on 
the impact of the Veteran's bilateral 
hearing loss upon his social and 
industrial activities including his 
employability.  

The rationale for all opinions 
expressed must be provided.

5.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


